DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/21 has been entered. 
Response to Arguments
Applicant's arguments filed 7/8/20 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 18, the limitations “stroke simulation module”, “color-mixing module”, and “gradation simulation module” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. In particular, the terms "stroke simulation" or "color-mixing" or “gradation simulation”, in view of the specification, fail to connote any specific structure to a person of ordinary skill in the art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites a drawing simulation processor configured to:  make a test in the gradation test area to observe a gradation effect before a start in the drawing area.  It is unclear how the processor does this with a contact with the gradation test area.  The Examiner suggests amending the claim to the processor configured to:  make a test in the gradation test area from a contact duration of the brush with the gradation area to observe a gradation effect before a start in the drawing area.  Independent claims 11 and 18 are similarly rejected.  Dependent claims 3-10, 13-17, and 19-20 are rejected based on their dependency from claims 1 or 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 3, 7-11, 13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus (US 2012/0233553) in view of Alameh et al. (US 2013/0135220, hereinafter “Alameh”), Mech et al. (US 2013/0132053, hereinafter “Mech”), and Vandoren et al. (IntuPaint: Bridging the Gap between Physical and Digital Painting, IEEE 2008, hereinafter “Vandoren”).	Regarding claim 1, Barrus discloses an electronic drawing board, comprising (Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors): 	a pressure touch sensing screen configured to sense a contact of a brush with a screen and display a stroke according to a direction of the stroke, the screen comprising a drawing area (Fig. 1, [0025-0026, 0030, 0033-0037 and 0039], displays stroke information including direction of stroke based on touch and pressure sensors capturing the stroke of the stylus/writing instrument or brush contacting the surface of the touchscreen of the electronic board; drawings and sketches can be captured from the writing instrument 114 on the drawing area 102); and	a drawing simulation processor configured to (Fig. 1, [0026 and 0036-0039], controller 106 is a processor for simulating drawings; see also Fig. 5, [0090]):	Barrus does not explicitly disclose	to display a stroke according to a color,
	the screen comprising a water-dipping area; and	the processor configured to:	display a stroke according to a thickness of the stroke, 	determine the thickness of the stroke from a contact duration of the brush with the drawing area when the brush is wielded on the screen, wherein the longer contact duration of the brush with the drawing area, the thicker the stroke and	simulate an amount of moisture contained in the brush from the number of 
	the screen comprising a water-dipping area ([0066 and 0095], palette user interfaces are used, and water may be added as a water-dipping area of the palette); and the processor configured to:	display a stroke according to a thickness of the stroke (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker stroke since simulation of a watercolor brush occurs);	determine the thickness of the stroke from a contact duration of the brush with  (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker stroke since simulation of a watercolor brush occurs); and	simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area and a contact duration of the brush with the water-dipping area, and determine a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determine a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen (Fig. 23, [0066 and 0095], change the fluid dynamics such as velocity of the brush stroke by adding water to the brush in a watercolor simulation; palette user interfaces are used which simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area and a contact duration of the brush with the water-dipping area, and water may be added as a water-dipping area of the palette one or more times depending on the number of times and contact time that the brush is dipped; gradation effect or blooming effect is shown in Fig. 23 for different times of brush strokes and different wetness of the brush areas receiving a brush stroke; gradation speed or velocity is determined based on brush wetness [0050, 0055-0056, 0066, 0075, 0095]; [0075] S is a gradation test area; and	the processor configured to make a test in the gradation test area to observe a gradation effect before a start in the drawing area.	Vandoren teaches	a gradation test area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing Regarding claim 3, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, wherein, in a case that the brush is a writing brush, the drawing simulation processor is configured to: 	simulate the amount of moisture contained in the brush from the number of contact times-22-Atty. Dkt. No. 038873-1190 (1EE180121-US), the contact, and a contact portion of the brush with the water-dipping 
	Regarding claim 7, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, wherein the pressure touch sensing screen comprises:	23Atty. Dkt. No. 038873-1190 (IEE180121-US)a display having a display region and configured to display the stroke from the thickness, direction, color, and gradation effect of the stroke (see claim 1 rejection, Barrus, [0030], display surface can be formed like iPad and iPhone devices to display strokes including thickness, direction, color and gradation effect (e.g., varying thickness areas based on brush pressure; Mech, Fig. 23, wetness and contact time effecting spread of water color with brush strokes)); and 	a pressure sensor arranged to be overlapped with the display region of the display and configured to sense the contact of the brush with the screen of the display (see claim 1 rejection, Barrus, [0030], display surface can be formed like iPad and iPhone devices to display strokes and have pressure sensor overlapped with display screen area to detect pressure of brush contacting display screen area).
	Regarding claim 8, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, wherein the drawing simulation processor is further configured to determine the color, gradation speed and gradation area of the stroke from at least one of history data and external data of the electronic drawing board (Barrus, Fig. 2, [0033-0037, 0039, and 0057-0062], capacitive 
	Regarding claim 9, Barrus as modified by Alameh, Mech and Vandoren discloses a remote teaching drawing board, comprising: at least one electronic drawing board according to claim 1, the at least one electronic drawing board being configured to extract colors and convert the colors into corresponding color-mixing data through data analysis for output and display (Barrus, Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors; Vandoren, Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a color mixing and gradation test area; colors are extracted from the paint mixing area and the colors selected are converted into color-mixing data through data analysis for output and display in the paint canvas and paint mixing areas).	The motivation is the same as in claim 1.	Regarding claim 10, Barrus as modified by Alameh, Mech and Vandoren discloses the remote teaching drawing board according to claim 9, comprising: 	a plurality of the electronic drawing boards, wherein the pressure touch sensing screens of a portion of the electronic drawing boards are configured for inputting painting operations, and the pressure touch sensing screens of the other electronic drawing boards are configured for outputting painting data (Barrus, Fig. 2, [0033-0037, 
	Regarding claim 11, Barrus discloses a drawing simulation method, comprising (Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors):	determining a stroke from a contact duration of a brush with a drawing area of a screen of an electronic drawing board when the brush is wielded on the screen (Fig. 1, [0025-0026, 0030, 0033-0037 and 0039], displays stroke information including direction of stroke based on touch and pressure sensors capturing the stroke of the stylus/writing instrument or brush contacting the surface of the drawing area of a touchscreen of the electronic board on the drawing area 102; drawings and sketches can be captured from the writing instrument 114); 	Barrus does not explicitly disclose	simulating a type and amount of pigment taken up by the brush from the number of contact times of the brush with the color-mixing area of the screen and a contact duration of the brush with the color-mixing area, and determining a color of the stroke from the simulated type and amount of the pigment taken up by the brush and the contact duration of the brush with the drawing area when the brush is wielded on the -24-Atty. Dkt. No. 038873-1190 (IEE180121-US)screen.	Alameh teaches to display a stroke according to a color (Fig. 11, [0050], color palette is used to display stroke on screen 1502 according to a color selected in the wherein the longer contact duration of the brush with the drawing area, the thicker the stroke (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker stroke since simulation of a watercolor brush occurs), and	simulating an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area of the screen and a contact duration of the brush with the water-dipping area, and determining a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determining a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen.	Mech teacheswherein the longer contact duration of the brush with the drawing area, the thicker the stroke (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker stroke since simulation of a watercolor brush occurs), and 	the screen comprising a water-dipping area ([0066 and 0095], palette user interfaces are used, and water may be added as a water-dipping area of the palette); and the processor configured to:	simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area of the screen and a contact duration of the brush with the water-dipping area, and determining a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determining a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen (Fig. 23, [0066 and 0095], change the fluid dynamics such as velocity of the brush stroke by adding water to the brush in a watercolor simulation; palette user interfaces are used which simulate an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area and a contact duration of the brush with the water-dipping area, and water may be added as a water-dipping area of the palette one or a gradation test area; and	making a test in the gradation test area to observe a gradation effect before a start in the drawing area.	Vandoren teaches	a gradation test area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle); and	to make a test in the gradation test area to observe a gradation effect before a start in the drawing area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle; processor is part of computer PC shown in Fig. 1 and described in related description on page 66).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barrus, Alameh and Mech to have a paint mixing and gradation test area, and the processor configured to make a test in the gradation test area to observe a gradation effect before a start in the drawing area, such as taught by Vandoren, for the purpose of providing a preview color mixing and gradation test area to a user of the brush showing how a brush stroke’s coloring and gradation effects occur prior to working on the paint canvas area.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.  
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.  
	Regarding claim 18, Barrus discloses a drawing simulation apparatus, comprising (Fig. 1, [0033-0037 and 0039], capacitive touchscreen whiteboard with pressure sensors):	a stroke simulation module for determining a stroke from a contact duration of a brush with a drawing area of a screen of an electronic drawing board when the brush is wielded on the screen (Fig. 1, [0025-0026, 0030, 0031, 0033-0037 and 0039], displays stroke information including direction of stroke based on touch and pressure sensors capturing the stroke of the stylus/writing instrument or brush contacting the surface of the touchscreen of the electronic board on the drawing area 102; drawings and sketches can be captured from the writing instrument 114; controller 106 is a processor that processes information as a stroke simulation module), 		Barrus does not explicitly disclose 	a color-mixing module for simulating a type and amount of pigment taken up by the brush from the number of contact times of the brush with a color-mixing area of the screen and a contact duration of the brush with the color-mixing area, and determining a color of the stroke from the simulated type and amount of the pigment taken up by the brush and the contact duration of the brush with the drawing area when the brush is  a type and amount of pigment taken up by the brush from the number of contact times of the brush with the color-mixing area of the screen and a contact duration of the brush with the color-mixing area, and determining a color of the stroke from the simulated type and amount of the pigment taken up by the brush and the contact duration of the brush with the drawing area when the brush is wielded on the screen (Fig. 11, [0050], color-mixing module as part of the processor of the device causes a simulated intensity of a color selected from a color palette (color-mixing area) which can vary with the duration (including number of contact times as an increase in duration) the brush stylus is in contact with the touch screen 1506 to display color on the touchscreen when a brush stroke occurs; [0059 and 0076] color tones can be altered as color-mixing or “mixing of colors”; intensity of a color selected from a color palette can vary with the duration the brush stylus is in contact with the touch screen 1506 to display color on touchscreen when a brush stroke occurs; touch of the brush on the palette is analogous to the brush absorbing more pigment or paint).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Barrus to include a color palette as a color-mixing area, and have a color-mixing simulation module for wherein the longer contact duration of the brush with the drawing area, the thicker the stroke;	a graduation simulation module for simulating an amount of moisture contained in the brush from the number of contact times of the brush with the water-dipping area of the screen and a contact duration of the brush with the water-dipping area, determining a gradation speed of the stroke from the simulated amount of moisture contained in the brush, and determining a gradation area of the stroke from the contact duration of the brush with the drawing area when the brush is wielded on the screen.	Mech teaches 	wherein the longer contact duration of the brush with the drawing area, the thicker the stroke (Fig. 23, [0066, 0095], polygons create thickness of the stroke as shown in frame 0 of Fig. 23;  thickness is determined based on type of brush, water content added, and drying time of stroke if overlapped with additional strokes as shown in frame 2, for example; the longer the contact duration of the brush with the screen, the longer the area remains wet and watercolor continues to spread causing a thicker a gradation test area; and	making a test in the gradation test area of the screen to observe a gradation effect before a start in the drawing area.	Vandoren teaches	a gradation test area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint materials such as aquarelle); and	to make a test in the gradation test area of the screen to observe a gradation effect before a start in the drawing area (Pages 68-69, Fig. 5, section 4.1 teaches a paint mixing area as a gradation test area; Advanced paint settings allow for different gradation effects to be simulated for different water settings for water-based paint Regarding claim 19, Barrus as modified by Alameh, Mech and Vandoren discloses a drawing simulation apparatus, comprising:-26-Attv. Dkt. No. 038873-1190 (TEE180121-US)	a memory (Barrus, [0090], Fig. 5, storage subsystem 506); and 	a processor coupled to the memory, the processor configured to, based on instructions stored in the memory, carry out the drawing simulation method according to claim 11 (Barrus, [0090], Fig. 5, processor 502; see also claim 11 rejection).  
	Regarding claim 20,.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Alameh, Mech and Vandoren as applied to claims 1, 3, 7-11, 13, and 17-20, and further in view of Hwong et al. (US 5,432,896, hereinafter “Hwong”).	Regarding claim 4, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 3, wherein the drawing simulation processor is configured to determine the contact portion of the brush with the water-dipping area and the contact portion of the brush with the color-mixing area, and the contact portion of the brush with the screen when the brush is wielded on the screen, from a brush type and a magnitude of a contact force between the brush and the screen (Vandoren, pages 67-68, item 3.2, capturing footprint of the brush based on pressure exerted; Mech, Fig. 23, [0066 and 0095], processor determines contract portion of brush with color palette color-mixing area and water-dripping area and the contact portion of the brush with the screen when it is wielded on the screen from the brush type and magnitude of the contract force in the combination with Vandoren to generate water color pattern; Alameh, [0050] teaches determining color based on color selected in palette).	Barrus as modified by Alameh, Mech and Vandoren does not explicitly disclose including brush type selections for different styluses.	However, Hwong teaches to provide different brush type selections (Fig. 2, col. 2, line 52 to col. 3, line 9, “brush type” selection icons 44a-f and 62a-c).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh, Mech and Vandoren to have different brush selections to determine the 	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrus in view of Alameh, Mech and Vandoren as applied to claims 1, 3, 7-11, 13, and 17-20, and further in view of Silverbrook et al. (US 6,329,990, hereinafter “Silverbrook”).
	Regarding claim 5, Barrus as modified by Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 1, but does not explicitly disclose wherein the drawing simulation processor is further configured to determine the color, gradation speed and gradation area of the stroke from a paper type.  
	Silverbrook teaches adjusting simulated painting parameters based on the painting medium and variations in canvas (Col. 3, lines 54-57 and col. 6, lines 31-37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh, Mech and Vandoren to have wherein the drawing simulation processor is further configured to determine the color, gradation speed and gradation area of the Regarding claim 6, Barrus as modified by McCall, Alameh, Mech and Vandoren discloses the electronic drawing board according to claim 5, but does not explicitly disclose wherein the drawing simulation processor is further configured to determine a wrinkled effect caused by the brush on a paper from the paper type.  
	Silverbrook teaches adjusting simulated painting parameters based on the painting medium and variations in canvas (Col. 3, lines 54-57 and col. 6, lines 31-37)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic drawing board of Barrus, Alameh, Mech and Vandoren to have wherein the drawing simulation processor is further configured to determine a wrinkled effect caused by the brush on a paper from the paper type, such as taught by Silverbrook, for the purpose of simulating painting parameters including wrinkling effects or texture effects of the type of canvas/paper selected by the user to perform painting thereon (see also Applicant’s specification, [0061], wrinkling effect based on surface texture of selected paper, such as unevenness of paper).	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.  
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.
Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694  
/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694